ACCEPTEDFILED
                                                                                                  05-15-00272-CV
                                                                                              3/4/2015 9:37:04 AM
                                     05-15-00272-CV                                     FIFTH COURT    OFAshmore
                                                                                                    Kelly
                                                                                                  DALLAS,
                                                                                                           APPEALS
                                                                                                            TEXAS
                                                                                                      District Clerk
                                                                                            3/10/2015  9:42:10
                                                                                                  Grayson        AM
                                                                                                            County
                                                                                                       LISA MATZ
                                                                                                             CLERK

                                     CAUSE NO. CV-12-0093

GREGORY S. MENTA,                  §                      IN THE DISTRICT COURT
                                   §                                       RECEIVED IN
                                                                      5th COURT OF APPEALS
       Plaintiff,                  §                                      DALLAS, TEXAS
                                   §                                  3/10/2015 9:42:10 AM
VS.                                §                                        LISA MATZ
                                   §                      59TH JUDICIAL DISTRICT
                                                                              Clerk
SAVE PHACE, INC.; SAVE PHACE       §
SAFETY PRODUCTS, INC.; TTAC, INC.; §
JSAJ, LLC; STACI WRIGHT AND        §
JERRY DEAN WRIGHT,                 §
                                   §
       Defendants.                 §                      GRAYSON COUNTY, TEXAS


                                     NOTICE OF APPEAL


       Jerry Wright and Staci Wright desire to appeal from the judgment in Gregory S. Menta,

Plaintiff, v. Save Phace, Inc., Save Phace Safety Products, Inc., TTAC, Inc. JSAJ, LLC, Staci

Wright and Jerry Dean Wright, Defendants, Cause No. CV-12-0093, rendered on February 4,

2015, by the Judge of the 59th Judicial District Court of Grayson County, Texas. This appeal is

taken to the 5th Court of Appeals.

                                            Respectfully submitted,

                                            SIEBMAN, BURG, PHILLIPS & SMITH, LLP

                                            By: /s/ Bryan H. Burg
                                                  Bryan H. Burg

                                            Bryan H. Burg
                                            Texas Bar No. 03374500
                                            SIEBMAN, BURG, PHILLIPS & SMITH LLP
                                            4949 Hedgcoxe Rd., Suite 230
                                            Plano, Texas 75024
                                            (214) 387-9100 – Telephone
                                            (214) 387-9125 – Fax
                                            bryanburg@siebman.com
                                            COUNSEL FOR APPELLANTS
                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this pleading was served on all counsel of record
listed below by email and certified mail, return receipt requested, on the 4th day of March, 2015.

Donald H. Kidd
Perdue, Kidd & Vickery
510 Bering Dr., Suite 550
Houston, Texas 77057
dkidd@perdueandkidd.com

J. Don Gordon
Hynds & Gordon, PC
500 N. Sam Rayburn, Suite 200
Sherman, Texas 75090
don@hyndsgordon.com

Gordon G. Waggett
Gordon G. Waggett, P.C.
3120 Southwest Freeway, Suite 320
Houston, Texas 77098
gordon@waggettlaw.com

Michael H. Myers
Curtis | Castillo PC
Bank of America Plaza
901 Main Street
Suite 6515
Dallas, Texas 75202
mmyers@curtislaw.net

                                                     /s/ Bryan H. Burg
                                                     Bryan H. Burg




                                                2